EXHIBIT 23.3 Encana Corporation Suite 4400, 500 Centre Street S.E., P.O. Box 2850 Calgary, Alberta T2P 2S5 Re:Registration Statement on Form S-8 (United States Securities and Exchange Commission) We hereby consent to the use and reference to our name and reports evaluating a portion of Encana Corporation’s petroleum and natural gas reserves as of December 31, 2012, and the information derived from our reports, as described or incorporated by reference in Encana Corporation’s Registration Statement on Form S-8, filed with the United States Securities and Exchange Commission. Yours truly, McDANIEL & ASSOCIATES CONSULTANTS LTD. /s/ P. A. Welch P. A. Welch, P. Eng. President & Managing Director Calgary, Alberta May 22, 2013 2200, Bow Valley Square 3, 255 - 5 Avenue SW, Calgary AB T2P 3G6 Tel: (403) 262-5506 Fax: (403) 233-2744 www.mcdan.com
